Exhibit 10. 13
Summary of Director Compensation Plan
Effective as of January 1, 2010
     In an effort to attract and retain well-qualified directors, the Board of
Directors (the “Board”) of GeoVax Labs, Inc. (the “Company”) has approved a plan
of compensation for the Company’s non-employee directors (the “Plan”). A summary
of the material terms of the Plan is as follows:
Directors

  •   Each non-employee director shall receive an annual cash retainer of
$5,000, payable in four quarterly installments, for service as a member
(non-Chairperson) of the Audit Committee.     •   Each non-employee director
shall receive an annual cash retainer of $3,300, payable in four quarterly
installments, for service as a member (non-Chairperson) of the Compensation
Committee.     •   Each non-employee director shall receive the following
meeting attendance (as a non-Chairperson) fees: $3,000 per Board meeting
attended in person (or $1,500 per Board meeting attended telephonically) and
$500 per Committee meeting attended in person (or $400 per Committee meeting
attended telephonically).     •   Each non-employee director shall receive a
grant of options to purchase 1,320,000 shares of the Company’s common stock on
the date that each non-employee director is first elected or appointed to the
Board. The Board, upon recommendation of the Compensation Committee based on
such committee’s review of the director compensation structure of similar
companies, shall determine an annual stock option grant to non-employee
directors.

Non-employee Chairperson of the Board

  •   A non-employee Chairperson of the Board shall receive an annual cash
retainer of $30,000, payable in four quarterly installments, and is not entitled
to any additional meeting attendance fees.

Chairpersons of Committees of the Board

  •   The Audit Committee Chairperson shall receive an annual cash retainer of
$9,000 per year, payable in four quarterly installments, for his/her service in
such capacity.     •   The Compensation Committee Chairperson shall receive an
annual cash retainer of $6,000 per year, payable in four quarterly installments,
for his/her service in such capacity.     •   Each Committee Chairperson shall
receive $1,000 per Committee meeting chaired in person (or $750 per Committee
meeting chaired telephonically).

Reimbursement of Expenses

  •   All reasonable expenses incurred by non-employee directors in their
capacity as such shall be reimbursed by the Company.

 